DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian S. Myers per an email communication on 03/08/2021 following a telephone interview on 03/05/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 02/10/2021):

Claim Amendments:
1. (Currently Amended) A wireless communication device comprising a processor configured 
to estimate a quality of a received signal that is transmitted from a source device, 
to determine a communication parameter indicating at least one of a next data length for a next communication transaction, a next modulation scheme for the next communication transaction, and a next coding rate for the next communication transaction, based on an evaluation value that indicates a result of subtracting a second value from a first value, 

the second value being determined based on the data length of the data signal received from the source device, a modulation scheme of the data signal received from the source device and the quality of the data signal received from the source device,
wherein the determining of the communication parameter includes:
to determine the modulation scheme and the coding rate for the next communication transaction based on the quality of the data signal; and
to register the communication parameter, 
wherein the communication parameter indicates the modulation scheme and the coding rate for the next communication transaction in a rate area in a Clear to Send (CTS) frame or in an area provided for a scrambler initial value within a service area in the CTS frame, 
the CTS frame being a frame that gives a transmission grant to the source device and that reports a transmission prohibited period to another wireless device; and 
to report from the wireless communication device to the source device the determined communication parameter indicating the at least one of the next data length, the next modulation scheme, and the next coding rate,
wherein the reporting of the determined communication parameter includes transmitting the CTS frame in which the communication parameter is registered to the source device,
wherein the processor is configured to calculate mutual information that indicates a number of bits transmitted in one symbol by subtracting a loss corresponding to the quality of the data signal from a modulation order of the modulation scheme of the data signal, 
wherein the processor is configured to calculate the second value based on the data length of the data signal and the mutual information, and2Application No. 16/525,803
wherein in response to the processor determining that the evaluation value is a negative value and is lower than a second threshold, the processor is configured to determine, for a communication transaction directed to new data, a communication parameter for designating a data rate higher than a data rate of the data signal in accordance with the evaluation value.

3. (Currently Amended) The wireless communication device according to claim 1, 


8. (Currently Amended) A communication 
the method comprising: 
estimating, by a processor of a wireless communication device, a quality of a received data signal that is transmitted from a source device; 
determining, by the processor of the wireless communication device, a communication parameter indicating at least one of a next data length for a next communication transaction, a next modulation scheme for the next communication transaction, and a next coding rate for the next communication transaction, based on an evaluation value that indicates a result of subtracting a second value from a first value, 
the first value being determined based on a coding rate of a data signal received from the source device and a data length of the data signal received from the source device, 
the second value being determined based on the data length of the data signal received from the source device, a modulation scheme of the data signal received from the source device and the quality of the data signal received from the source device, 
wherein the determining of the communication parameter includes: 
determining [[a]] the modulation scheme and [[a]] the coding rate for the next communication transaction based on the quality of the data signal; and 
registering the communication parameter, 
wherein the communication parameter indicates the modulation scheme and the coding rate for the next communication transaction in a rate area in a Clear to Send (CTS) frame or in an area provided for a scrambler initial value within a service area in the CTS frame, 

reporting, by the processor of the wireless communication device, from the wireless communication device to the source device the determined communication parameter indicating the at least one of the next data length, the next modulation scheme, and the next coding rate, 
wherein the reporting of the determined communication parameter includes transmitting the CTS frame in which the communication parameter is registered to the source device, 
wherein the method further comprises calculating, by the processor of the wireless communication device, mutual information that indicates a number of bits transmitted in one symbol by subtracting a loss corresponding to the quality of the data signal from a modulation order of the modulation scheme of the data signal, 
wherein the method further comprises calculating, by the processor of the wireless communication device, the second value based on the data length of the data signal and the mutual information, and 
wherein the method further comprises, in response to the processor determining that the evaluation value is a negative value and is lower than a second threshold, determining, by the processor of the wireless communication device, for a communication transaction directed to new data, a communication parameter for designating a data rate higher than a data rate of the data signal in accordance with the evaluation value. 

9. (Currently Amended) The communication 

Reasons for Allowance
Claims 1, 3-4 and 8-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:

to estimate a quality of a received signal that is transmitted from a source device, 
to determine a communication parameter indicating at least one of a next data length for a next communication transaction, a next modulation scheme for the next communication transaction, and a next coding rate for the next communication transaction, based on an evaluation value that indicates a result of subtracting a second value from a first value, 
the first value being determined based on a coding rate of a data signal received from the source device and a data length of the data signal received from the source device, 
the second value being determined based on the data length of the data signal received from the source device, a modulation scheme of the data signal received from the source device and the quality of the data signal received from the source device,
wherein the determining of the communication parameter includes:
to determine the modulation scheme and the coding rate for the next communication transaction based on the quality of the data signal; and
to register the communication parameter, 
wherein the communication parameter indicates the modulation scheme and the coding rate for the next communication transaction in a rate area in a Clear to Send (CTS) frame or in an area provided for a scrambler initial value within a service area in the CTS frame, 
the CTS frame being a frame that gives a transmission grant to the source device and that reports a transmission prohibited period to another wireless device; and 
to report from the wireless communication device to the source device the determined communication parameter indicating the at least one of the next data length, the next modulation scheme, and the next coding rate,
wherein the reporting of the determined communication parameter includes transmitting the CTS frame in which the communication parameter is registered to the source device,
wherein the processor is configured to calculate mutual information that indicates a number of bits transmitted in one symbol by subtracting a loss corresponding to the 
wherein the processor is configured to calculate the second value based on the data length of the data signal and the mutual information, and2Application No. 16/525,803
wherein in response to the processor determining that the evaluation value is a negative value and is lower than a second threshold, the processor is configured to determine, for a communication transaction directed to new data, a communication parameter for designating a data rate higher than a data rate of the data signal in accordance with the evaluation value.

Note that the closest prior art Cheng et al. (IEEE 58th VTC 2003-Fall, “Cheng”)  discloses adaptive incremental redundancy to improve the spectral efficiency of the conventional incremental redundancy scheme which uses the same modulation and coding formats, and the same amounts of channel resources for retransmission. Cheng describes a new scheme in order to adapt the modulation and coding formats according to feedback information to minimize unnecessary channel usage. However, the claimed invention discloses a communication parameter determined based on a quality of a received signal. The communication parameter indicates a new data length, a new modulation scheme and a new coding rate for a next communication transmission based on an equation of two values. One of the two values is determined based on a coding rate and a data length of the data signal received, and the other value of the two values is determined based on the data length, the modulation scheme and the quality of the received data signal. The communication parameter is registered in a rate field of a Clear to Send (CTS) frame or in a service field in the CTS frame, and is reported to another communication device via the CTS frame. In particular, Cheng fails to disclose or render obvious the registration the communication parameter indicating the next data length, the next modulation scheme and the next coding rate in the CTS frame and the reporting the CTS frame to another communication device as claimed.

Note that the third closest prior art Tomlinson et al. (US 2008/0294967, “Tomlinson”) discloses an incremental redundancy coding system. Tomlinson’s method is known as Incremental Redundancy (IR) HARQ for correcting transmission errors by using error detection in conjunction with transmission of additional redundant symbols forming a sequence of forward error correcting codes. However, the claimed invention discloses a communication parameter determined based on a quality of a received signal. The communication parameter indicates a new data length, a new modulation scheme and a new coding rate for a next communication 
Regarding claim 8, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-4 and 9, these claims depend from one of claims 1 and 8, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411